DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1 and 11 have been amended.

Response to Arguments
Applicant' s arguments filed 09/27/22 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su, X., et al., “An End-to-End Preprocessor Based on Adversiarial Learning for Mongolian Historical Document OCR”, In book: PRICAI 2019: Trends in Artificial Intelligence, 16th Pacific Rim International Conference on Artificial Intelligence, Cuvu, Yanuca Island, Fiji, August 26-30, 2019, Proceedings, Part III, pp.266-272, hereafter Su), in view of MAHTO (US Publication  2021/0117733 A1).
As per claim 1, Su teaches the invention substantially as claimed including a method (Abstract) for removing noise from document images, the method comprising: 
receiving one or more scanned paper document images comprising text to be identified using optical character recognition (Abstract: “… proposes an end-to-end preprocessor for Mongolian historical document OCR”; page 267 1st para. “Besides, the scanning process results in some noise since the protective film is worn during scanning. Therefore, a more sophisticate preprocessor is necessary for the OCR system”; page 269 1st para. following section 3.1 heading);
adding random noise to the text of the one or more document images to generate one or more noisy images (see below);
 removing noise from the one or more noisy images via a first neural network-based denoising system to generate one or more denoised images (see below); and
evaluating the one or more denoised images via a second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more denoised images ( Fig. 1 shows a generator-discriminator system consisting of two components: a first neural network-based generator and a second neural network-based discriminator (“Conv” represents convolution layer; page 269 section 2.2 :” ith convolution layer”). Page 268 lines 5-8: “… the generator network G maps from random noise vector z and observed condition x (Mongolian historical document image) to target clean image y: G(z, x) → y”; Fig. 1 upper portion “Output” being a denoised clean image generated by the generator; Abstract: “The input of the preprocessor is the color image of Mongolian document images, and the output is the clean binary images which can be used for word recognition”; In Fig. 1, the denosied image “Output” from the generator, paired with a ground truth image, is input into a discriminator for evaluating if “Output” is a real clean image (i.e., very close to the ground truth) or a fake clean image (i.e., not yet close to ground truth). Page 268 lines 2-3: “The discriminator network D maps from an output image to a probability that the image is from the real data distribution: D(x) → (0, 1)”; page 269 section 2.2 : “This discriminator D tries to classify if each N × N patch in an output image is real or fake, averaging all responses to provide the ultimate output of discriminator D.”). 
Su further teaches training the generator-discriminator system (page 268 line 6-10; page 269 the portion from top to section 2.2 heading describes the loss function used in the training. It shows the generator and discriminator are trained in an iterative and interactive manner). 
Su discloses that the trained first neural-network-based denoising system is for denoising document images comprising text to be identified using optical character recognition (See rejections applied above. Su further provides example results (section 3.3; Fig. 2-3)).
The limitations regarding “using feedback from a first backpropagation update to train the first neural network-based denoising system”, however, is not apparently available in Su.
 MAHTO discloses an apparatus for pattern recognition. The apparatus includes a generator which transforms noisy feature vectors into denoised feature vectors, a discriminator which takes the denoised feature vectors and the original clean feature vectors corresponding to the denoised feature vectors as input and predicts probability for both of the input features of being an original clean feature, and classifies the input feature vectors into its corresponding classes (Abstract). Both generator and discriminator neural networks (NNs) are trained alternatively to optimize generator and discriminator losses such that after the training the discriminator can correctly classify denoised features into their classes and cannot distinguish between original clean features (A) and denoised features (A′). Specifically, an objective function calculator calculates generator and discriminator losses using the denoised feature vectors, the clean feature vectors from which the noisy feature vectors have been made, the estimated classes and their true classes. In an iterative manner, a parameter updater that updates parameters of the generator and the discriminator according to loss minimization. See FIG. 2 103 and 104; para. [0028]-[0030]; para. [0089]; para. [0077]-[0082]; para. [0095]-[0101]; FIG. 4 shows a backpropagation update to train the generator (A09, A10 and A11). 
Taking the combined teachings of Su and MAHTO as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider training the generator as performed by MAHTO in order to backpropagate error to update parameters of the first neural network-based denoising system.  

As per claim 2, dependent upon claim 1, Su in view of MAHTO teaches: 
evaluating the one or more document images via the second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more document images (See rejections applied to claim 1); and 
using feedback from a second backpropagation update to train the second neural network-based discriminator system (MAHTO FIG. 2 103 and 104; FIG. 4 A04, A05 and A06).

As per claim 3, dependent upon claim 2, Su in view of MAHTO further teaches:
evaluating the one or more denoised images via the second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more denoised images (See rejections applied to claim 1); and 
using feedback from a third backpropagation update to train the second neural network-based discriminator system (MAHTO FIG. 4 shows that the discriminator is updated based on two updates: A05 and A10. A10 is considered the third backpropagation update).

As per claim 4, dependent upon claim 3, Su in view of MAHTO teaches that the predictive output relating to authenticity is an indicator of whether the evaluated one or more denoised images is determined as being a synthetically-generated document image corresponding to the one or more noisy images or an original document image corresponding to the one or more document images (Su: Fig. 1 “real or fake”; MAHTO Abstract “… a discriminator which takes the denoised feature vectors and the original clean feature vectors corresponding to the denoised feature vectors as input and predicts probability for both of the input features of being an original clean feature”; para. [0078].).

As per claim 5, dependent upon claim 3, Su in view of MAHTO teaches that the first, second and third backpropagation updates correspond to respective computations of errors by the second neural network-based discriminator system (MAHTO FIG. 4 A04 and A09; FIG. 6 203; para. [0030]; para. [0079] eqn. (1)).

As per claim 6, dependent upon claim 5, Su in view of MAHTO teaches that a plurality of training sequences are iteratively performed to provide the respective first, second and third backpropagation updates (MAHTO FIG. 4 A06 and A11; para. [0095]-[0101]).

As per claim 7, dependent upon claim 6, Su in view of MAHTO teaches that the plurality of training sequences are iteratively performed to facilitate learning, by the second neural network-based discriminator system, of underlying patterns of noise in the one or more noisy images (MAHTO FIG. 4 A02, A03, A08; para. [0089]-[0090]).

As per claim 10, dependent upon claim 9, Su in view of MAHTO teaches that the first neural network-based denoising system and the second neural network-based discriminator system are trained to reach an equilibrium state, whereby the first neural network-based denoising system generates denoised output images such that the predictive output is indicative that the denoised output images are not distinguishable from the original document images (MAHTO FIG. 3-4; para. [0054],[0089], [0119]).

Claim 11, an independent system claim, is rejected as applied to method claim 1.

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 13, dependent upon claim 12, is rejected as applied to claim 3 above.

Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.

Claim 15, dependent upon claim 13, is rejected as applied to claim 5 above.

Claim 16, dependent upon claim 15, is rejected as applied to claim 6 above.

Claim 17, dependent upon claim 16, is rejected as applied to claim 7 above.

Claim 20, dependent upon claim 19, is rejected as applied to claim 10 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su, X., et al., “An End-to-End Preprocessor Based on Adversiarial Learning for Mongolian Historical Document OCR”, In book: PRICAI 2019: Trends in Artificial Intelligence, 16th Pacific Rim International Conference on Artificial Intelligence, Cuvu, Yanuca Island, Fiji, August 26-30, 2019, Proceedings, Part III, pp.266-272, hereafter Su), in view of MAHTO (US Publication  2021/0117733 A1), as applied above to claims 3 and 13 respectively, and further in view of GOODSITT et al. (US Publication 2020/0169785  A1, hereafter GOODSITT).
As per claim 8, dependent upon claim 3, Su in view of MAHTO teaches that the second neural network-based discriminator system receives an equal number of the one or more denoised images and the one or more document images, and wherein the one or more denoised images and the one or more document images are provided to the second neural network-based discriminator system on a paired basis at different times (Su Fig. 1 “output of generator” and “ground truth” pair; MAHTO FIG. 3 denoised vector A’ and clean vector A (derived from noisy vector A) forms a pair and are provided to the discriminator. See also para. [0090]. Since training dataset comprises a large amount of training data, the generation of denoised vectors is performed over a period of time, therefore providing A’ and A is not necessarily at the same time).
 Su in view of MAHTO, however, does not teach an unpaired manner.
GOODSITT is evidenced that unpaired data can be used to train a GAN (para. [0015] page 2 right col. last 17 lines). 
Taking the combined teachings of Su, MAHTO and GOODSITT as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using unpaired data to train a GAN in order for the GAN to be more robust via unconstrained training. 

Claim 18, dependent upon claim 13, is rejected as applied to claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su, X., et al., “An End-to-End Preprocessor Based on Adversiarial Learning for Mongolian Historical Document OCR”, In book: PRICAI 2019: Trends in Artificial Intelligence, 16th Pacific Rim International Conference on Artificial Intelligence, Cuvu, Yanuca Island, Fiji, August 26-30, 2019, Proceedings, Part III, pp.266-272, hereafter Su), in view of MAHTO (US Publication  2021/0117733 A1), as applied above to claims 3 and 13 respectively, and further in view of Selva et al. (US Patent  11,176,443 B1, hereafter Selva).
As per claim 9, Su in view of MAHTO does not teach the claimed limitations. 
Selva discloses training a machine learning (e. g. OCR) model for text recognition. When preparing training dataset, Selva performs training data augmentation. Specifically, image noise is superimposed at 407 onto randomly selected text images in the synthetic and real-life text segments 402 and 404. Preferably different types of image noise may be superimposed: (a) random speckled noise, (b) random lines, (c) random binarization threshold, (d) white on black text (FIG. 4A; col. 8 ln 21-50).
Taking the combined teachings of Su, MAHTO and Selva as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating synthetic dataset based on original document images in order to augment training dataset and further improve machine learning model robustness.  

Claim 19, dependent upon claim 13, is rejected as applied to claim 9 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664